Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner disagrees with Applicant response about the drawings. A drawing is required as stated in the office action dated 03/09/2022. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2012/0187971 A1).
Regarding claim 1, Huang at fig. 4-5, see annotated drawings below, discloses all the elements of a multi-layer micro electro mechanical system (MEMS) spring pin comprising: a lower-layer spring pin [2 of right side] integrally formed of a lower-layer top plunger, a lower-layer bottom plunger, and a lower-layer wave [232,231] between the lower-layer top plunger and the lower-layer bottom plunger; 

    PNG
    media_image1.png
    517
    688
    media_image1.png
    Greyscale

an upper-layer spring pin [2 of left side] integrally formed of an upper-layer top plunger, an upper-layer bottom plunger, and an upper-layer wave [232,231] between the upper-layer top plunger and the upper- layer bottom plunger
a middle-layer top tip [as shown] interposed between the upper-layer top plunger and the lower-layer top plunger, wherein the middle-layer top tip does not extend to the lower-layer wave and the upper-layer wave;
a middle-layer bottom tip [as shown] interposed between the upper-layer bottom plunger and the lower-layer bottom plunger, wherein the middle-layer bottom tip [bottom 331] does not extend to the lower- layer wave and the upper-layer wave; and 
one or more middle layer interposers [as shown] interposed between the lower-layer wave and the upper-layer wave, wherein the one or more middle layer interposers are separated from the middle-layer top tip and the middle-layer bottom tip.  
Regarding claim 2, Huang at fig. 4-5, see annotated drawings above, discloses the multi-layer MEMS spring pin of claim 1, wherein: 
the lower-layer top plunger is formed of a lower-layer top body [top body as shown] and a lower- layer top tip [top tip as shown]; 
 Reply to Non-Final Office Action of: March 9, 2022the upper-layer top plunger is formed of an upper-layer top body and an upper- layer top tip; and 
the middle-layer top tip is interposed between the lower-layer top tip and the upper-layer top tip and does not extend to the lower-layer top body and the upper-layer top body [as shown].  
Regarding claim 4, Huang at fig. 4-5, see annotated drawings above, discloses the multi-layer MEMS spring pin of claim 2, wherein the upper- layer top tip and the lower-layer top tip extend beyond the middle-layer top tip [fig. 4].  
Regarding claim 6, Huang at fig. 4-5, see annotated drawings above, discloses the multi-layer MEMS spring pin of claim 1, wherein each of the one or more middle-layer interposers is bonded [as shown] to one of the upper-layer wave and the lower-layer wave.  
Regarding claim 7, Huang at fig. 4-5, see annotated drawings above, discloses the multi-layer MEMS spring pin of claim 1, wherein: a protrusion portion [as shown] of the lower-layer wave corresponds to a groove portion [as shown] of the upper-layer wave; and a groove portion of the lower-layer wave corresponds to a protrusion portion of the upper-layer wave [as shown].  
Regarding claim 8, Huang at fig. 4-5, see annotated drawings above, discloses a multi-layer micro electro mechanical system (MEMS) spring pin comprising: a lower-layer spring pin [2 of right side]  integrally formed of a lower-layer top plunger, a lower-layer bottom plunger, and a lower-layer wave between the lower-layer top plunger and the lower-layer bottom plunger; Page 4 of 12Application No. 17/193,449Attorney Docket No.: ELF0068USC Response dated: May 23, 2022 Reply to Non-Final Office Action of: March 9, 2022an upper-layer spring pin [2 of left side] integrally formed of an upper-layer top plunger, an upper-layer bottom plunger, and an upper-layer wave between the upper-layer top plunger and the upper- layer bottom plunger; a first insulating layer [“First” as shown of an insulating layer 3] interposed between the upper-layer top plunger and the lower-layer top plunger, wherein the first insulating layer does not extend to the lower-layer wave and the upper-layer wave; a second insulating layer [“Second” as shown of 3] interposed between the upper-layer bottom plunger and the lower-layer bottom plunger, wherein the second insulating layer does not extend to the lower- layer wave and the upper-layer wave [as shown]; and an intermediate insulating layer [“Intermediate” of 3 as shown] inserted between the lower-layer wave and the upper- layer wave, wherein the intermediate insulating layer is separated from the first insulating layer and the second insulating layer [as shown].  
Regarding claim 9, Huang at fig. 4-5, see annotated drawings above, discloses the multi-layer MEMS spring pin of claim 8, wherein: the first insulating layer does not protrude [fig. 4] beyond the upper-layer top plunger and the lower-layer top plunger; and the second insulating layer does not protrude [fig. 4] beyond the upper-layer bottom plunger and the lower-layer bottom plunger.  
Regarding claim 11, Huang at fig. 4-5, see annotated drawings above, discloses the multi-layer MEMS spring pin oclaim 8, wherein: the intermediate insulating layer includes two or more intermediate insulating layers [see arrows as shown]; and each of the two or more intermediate insulating layers is alternately attached to the lower- layer wave or the upper-layer wave [as shown].  
Regarding claim 12, Huang at fig. 4-5, see annotated drawings above, discloses the multi-layer MEMS spring pin of claim 8, wherein: the lower-layer top plunger includes a lower-layer top body [see “Top body”] and a lower-layer top tip [see “Top tip”]; and Page 5 of 12Application No. 17/193,449Attorney Docket No.: ELF0068USC Response dated: May 23, 2022 Reply to Non-Final Office Action of: March 9, 2022 the upper-layer top plunger includes an upper-layer top body [See “Top body”] and an upper-layer top tip [“Top tip” as shown] and the first insulating layer [“First” 331] is interposed between the lower-layer top tip and the upper-layer bottom tip, wherein the first insulating layer does not extend to the lower-layer top body and the upper-layer top body[as shown].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 2 above, and further in view of JUN et al. (KR 102121754 B1).
Regarding claim 3, Huang discloses all the elements including the middle-layer top tip, the upper-layer and lower-layer top tip. Huang is silent about said middle-layer top tip extends beyond the upper-layer top tip and the lower- layer top tip. JUN et al. (hereafter Jun) at fig. 2-3 discloses the upper-layer [122] and lower-layer [112] tips to contact the ball B and middle-layer [132] tip to contact the pad P to conduct an electrical inspection of a semiconductor device using a test device. Jun at fig. 2 therefore discloses all the elements i.e. the middle-layer top tip extends upward further than the upper-layer and lower-layer top tips for pad P and the upper-layer and lower-layer top tips extend upward further than the middle-layer top tip for ball B. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify top tip of Huang as taught by Jun, in order to contact ball or pad for the electrical inspection.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a distance between upper-layer and lower-layer waves of ¶0060 as described in the published specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//PARESH PATEL/ Primary Examiner, Art Unit 2868                                                                                                                                                                                                        




May 27, 2022